Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Claims 1, 4-12, 15-16, and 22-23 have been examined in this application.  This communication is the first action on the merits.  No Information Disclosure Statement (IDS) has been filed with this application.
Election/Restrictions
Claim 13, 18-21, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant's election with traverse of Species I in the reply filed on 03/01/21 is acknowledged.  The traversal is on the ground(s) that “the alleged distinct species are not being independently claimed but are claimed as part of the invention”.  This is not found persuasive because independent claims are not necessary for a disclosure of distinct species. The requirement is still deemed proper and is therefore made FINAL.
 Applicant identified claims 13, 18-20, 21 and 25 as reading on the elected species. However, the claims read on non-elected species they are withdrawn from further consideration.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use a generic placeholder and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “pressurizing means” according to claims 1 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The limitation “pressurizing means” is interpreted to cover: a second chamber; located in the second chamber: a compressor, a power source, a load cell or transducer, a switch, wires associating the power source with the compressor, wires from load cell to switch; and, a wall separating the pressurizable chamber and the second chamber.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, 15-16, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, “the combination of the pressurizable chamber” lacks clear antecedent basis in the claim. A correction may include replacing “the” with “a”.
Further as per claim 1, the following limitations, taken together, violate a hierarchy of scope established in the claims: “[…] a pressure collapsible pouch containing a dispensable fluid material and comprising a valve assembly […]”; “[…] the valve assembly comprising […] a valve and a nozzle […]”; and, “[…] the valve assembly valve and nozzle extend at least partially beyond the pressure collapsible pouch […]”.
Further as per claim 1, the limitation “each pressure collapsible pouch opening” has unclear antecedent basis. The term “each” suggests a prior recitation of a plurality of pouch openings, where only one pouch opening is previously claimed. A correction may include replacing “each” with “the”.
Further as per claim 1, the limitation “the vicinity” lacks clear antecedent basis in the claim. A correction may include replacing “the” with “a”.
As per claim 4, the limitation conflicts with the depicted invention showing the pressurizable chamber having two apertures (see 25 and 27). A correction may include cancelling claim 4. 
As per claims 12, 15, and 16, the limitation “the at least one pouch” lacks antecedent basis in the claims. A correction may include deleting “at least one”.
As per claim 22, the limitation “the combination” lacks antecedent basis in the claims. A correction may include deleting “the combination”.

Further as per claim 22, the second recitation of “a valve assembly” appears to be a double inclusion not supported in the disclosure. A correction may include replacing “a” with “the”.
Further as per claim 22, the following limitations, taken together, violate a hierarchy of scope established in the claims: “[…] a sealed pressure-collapsible pouch assembly including a pouch and a valve assembly […]”; “[…] a valve assembly including […] a valve and a nozzle […]”; and, “[…] the valve and nozzle extends beyond the pressure collapsible pouch […]”.
Claims 4-12 and 15-16 depend from claim 1 and thus inherit the deficiencies thereof.
Claim 23 depends from claim 22 and thus inherit the deficiencies thereof.
Allowable Subject Matter
Claims 1 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754          

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
06/21/2021